IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37289

STATE OF IDAHO,                                 )     2011 Unpublished Opinion No. 327
                                                )
       Plaintiff-Respondent,                    )     Filed: January 20, 2011
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
FRANK DENNIS III,                               )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for felony domestic violence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge, LANSING, Judge
                                and MELANSON, Judge

PER CURIAM
       Frank Dennis III was convicted of felony domestic violence, Idaho Code §§ 18-903, 18-
918(5), and intentional destruction of telecommunication instruments, I.C. § 18-6810. The
district court imposed a unified sentence of ten years, with a minimum period of confinement of
three years, for the domestic violence charge and a concurrent sentence of sixty-two days for
destruction of telecommunication instruments. 1 Dennis appeals, contending that the felony
domestic violence sentence is excessive.




1
       Dennis does not appeal his sentence for destruction of telecommunication instruments.

                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Dennis’s judgment of conviction and sentence for felony domestic violence
are affirmed.




                                                   2